Citation Nr: 1412235	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Munroe Regional Medical Center from November 16, 2010, to November 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran had active service from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Medical Center (VAMC). 

In February 2012, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran seeks medical reimbursement for unauthorized services rendered by Munroe Regional Medical Center from November 16, 2010, to November 19, 2010.  Specifically, at 2:01 PM on November 16, 2010, the Veteran called the VA and stated that he had severe abdominal pain that had been getting worse over the previous three days.  He was having difficulty staying awake.  The Veteran showed signs of audible pain while on the telephone.  The Veteran stated that he had no transportation to the Gainesville VA hospital.  Therefore, the Tele-care nurse advised the Veteran to call 911.  The nurse forwarded his medical records to the Veteran's VA primary care provider.  At 2:06 PM, following a call to 911, an ambulance was dispatched to the Veteran's home.  He was found on the couch in obvious pain, stating that for three days he had had abdominal pain that went all the way down his back.  He also had a nerve stimulator implanted in his back due to a lumbar spine disability and was not sure if his pain was related to that or to another cause.  He was having a difficult time catching his breath due to pain.  There was tenderness in the right upper quadrant just under the ribs, as well as tenderness in the lower quadrant and flank.  He was transported to the hospital.  Once hospitalized, the Veteran reported that because of his nerve stimulator, he had not known the cause of the abdominal pain he had been experiencing.  With an increase in abdominal discomfort, he had called the VA, who had told him to call 911.  He had a fever of 102.1 degrees.  A CTscan showed a distal right ureterolithiasis and he was admitted to the emergency room.  He was given Tylenol and morphine which did help the pain.  The assessment was that he had a two millimeter distal right ureteral stone of three days duration as well as pyuria.  The findings were worrisome for right-sided pyelonephritis.  It was recommended that the Veteran undergo cystoscopy with bilateral retrograde and right ureteral stent placement.  The Veteran declined and stated that pain was improving.  He was counseled that if he did not have the procedure, he might suffer hemodynamic instability as a result of sepsis.  The Veteran ultimately underwent the procedure the following day, November 17, 2010, and stayed at the hospital until November 19, 2010.

In this case, the Board finds that the Veteran's condition on November 16, 2010, fulfills the requirements as outlined under 38 C.F.R. § 17.1002(a)-(h) (2013), and is considered to be emergent in nature.  

Pursuant to 38 C.F.R. § 17.1002(a)-(h), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h).

For one, the Board finds that the Veteran's condition was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life and health.   The Board finds that the Veteran's symptoms that day, including fever, shortness of breath, and severe abdominal pain that was heard by the VA nurse and was observed by the 911 technicians, meets the criteria to be considered an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent lay person could reasonably expect the absence of immediate medical attention would result in placing the health of the individual in serious jeopardy.  

Moreover, the Board finds that a VA or other federal facility was not feasibly available.  Specifically, the VA advised the Veteran to call 911, and upon doing so, the paramedics determined that he needed to be taken to the nearest hospital.  As the Veteran testified at his hearing, the Gainesville VA was one hour away from his home.  

Finally, in terms of whether he could have sought treatment earlier, the Board finds it
to be persuasive that even though he was experiencing symptoms for a few days prior, the Veteran did not seek treatment because he felt that the symptoms, before they worsened, were stemming from his lumbar spine disability.  Thus, although he did not seek treatment earlier, such does not lessen the emergency that occurred on November 16, 2010, when his symptoms increased and changed.  Such a finding is also supported by the VA medical opinion provided in November 2010, which found that it was not unusual to avoid treatment until pain was so severe as to become emergent.  

It is not disputed that the other criteria under 38 C.F.R. § 17.1002(a)-(h) (2013) have been met.

However, on remand, it should be clarified at what point the Veteran's condition stabilized, as such is highly pertinent to the claim.

In that regard, private hospital records reflect that the Veteran reported a lessening of pain once admitted to the emergency room and given morphine and other pain medication.  The records also reflect the Veteran's decision to not undergo the recommended procedure until the following day.  Although the November 2010 VA opinion found that there were no undue days of hospitalization, these records were not discussed and a rationale was not provided.  Therefore, a new opinion is necessary to determine when the Veteran achieved stabilization such that transfer to a VA facility was feasible.  

With regard to the issue of stabilization, VA regulation provides the term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  38 C.F.R. § 17.1001(d). 

With regard to stabilization, VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).

Finally, under VA regulation, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d).

In short, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The public policy behind the change in law is that if VA fails to promptly transfer the Veteran to a VA facility upon request, once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own.

In this case, it remains unclear whether a request was made to transfer the Veteran to the VA by the Veteran or by Munroe Medical Center.  Accordingly, further records should be obtained prior to the requested VA opinion, as outlined above.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA records dated from November 16, 2010, to November 19, 2010, to determine whether a request was made by Munroe Regional Medical Center to transfer the Veteran to the VA, and the answer to such request.

2.  Obtain authorization from the Veteran and request records from Munroe Regional Medical Center dated from November 16, 2010, to November 19, 2010, specifically, records that would demonstrate whether a request was made to VA to transfer the Veteran to a VA facility.

3.  After the requested records have been obtained, forward the claims file to an appropriate VA examiner to determine the following:

At what point following the hospitalization of the Veteran at Munroe Regional Medical Center on November 16, 2010, could he have been transferred (1) from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  If the Veteran was not considered to be stable for transfer at any time during the hospitalization, such should be stated.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


